UNITED STATES DISTRICT COURT

FOALED
IN CLERK'S OFFICE
U.S. DISTRICT COURT E.D.N.Y.

* JAN28 20200 x

BROOKLYN OFFICE

EASTERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

     

ivil Action No.

Plaintiff,
v. KORMAN, J.

NICHOLAS PALUMBO, NATASHA
MANN. MJ.

PALUMBO, ECOMMERCE NATIONAL, LLC
d/b/a Tollfreedeals.com, and SIP RETAIL d/b/a
sipretail.com,

Defendants.

 

 

DECLARATION OF MARCY RALSTON

I, Marcy Ralston, have personal knowledge of the facts set forth below, and if called as a

witness I would testify as follows:

L l have been a Special-Agent with the Social Security Administration’s Office of
Inspector General (“SSA OIG”), Office of Investigations since October 2004. I have been
employed as a federal law enforcement officer for approximately 16 years. From approximately
August 2002 until December 2003, I was employed as a Postal Inspector with the United States
Postal Inspection Service. My current duties include investigating violations of Federal and State
laws, primarily as they relate to misuse of social security numbers and violations of laws and
regulations administered by the SSA. This includes crimes of mail fraud, identity deception,
welfare fraud, theft, perjury and forgery. I have participated in multiple search warrants. I have
worked several large scale, multi-agency investigations and have interviewed multiple witnesses,
suspects and cooperating individuals as a part of my duties. Before this, | received a Bachelor’s

Degree from Indiana University in Criminal Justice in 1997. I have attended twelve weeks of

 
federal law enforcement training from the Inspection Service, as well as continuing education with

SSA-OIG.

2, The facts set forth in this affidavit are based on my personal knowledge, knowledge
obtained during my participation in this investigation, information from other individuals
including other law enforcement officers, complainants, and other parties, witness interviews, and
my review of documents, public records, USPIS records, and other sources. Because this
declaration is submitted for the limited purpose of establishing probable cause in support of the
application for a temporary restraining order, it does not set forth each and every fact that I learned

during the course of this investigation.

3, SSA Imposter fraud has resulted in the filing of hundreds of thousands of
complaints with the Administration in just the last fifteen months. Specifically, analysis of our
complaints database reveals 465,000 complaints about fraudulent telephone impersonation of the
Administration between October 1, 2018 and September 30, 2019; these complaints reflect

aggregated losses of over $14 million.

4, In addition, the Federal Trade Commission (“FTC”) collects complaints in its
Consumer Sentinel database on SSA and other government imposter scams. For 2018, the FTC
received more than 39,000 fraud complaints about SSA imposters, with related victim losses of
approximately $11.5 million. SSA imposter fraud complaints for 2019 include approximately

166,000 complaints relating more than $37 million in losses.' In my experience, these complaint

1 Regarding government imposter fraud more broadly and not limited just to SSA

imposters, the FTC’s Consumer Sentinel database contains 255,223 complaints reflecting
$128,479,054 in losses for 2018, and 389,563 complaints reflecting $152,946,623 in losses for
2019.

 

 

 
numbers substantially underrepresent the extent of fraudulent activity because most victims do not

report their losses to the government.
OVERVIEW OF DEFENDANTS’ WIRE FRAUD SCHEME

5, This investigation involves a wire fraud scheme conducted and facilitated by
husband and wife Nicholas and Natasha Palumbo (‘‘the Palumbos”) through the entities
Ecommerce National LLC d/b/a TollFreeDeals.com (“TollFreeDeals”) and SIP Retail, LLC d/b/a
S[PRetail.com (“SIP Retail”) (collectively, “Defendants”). The Palumbos operate and control the

named entities from their home in Paradise Valley, Arizona.

6, As relevant to this Declaration, “robocalling” refers to an automated process of
placing large volumes of telephone calls over the internet in order to deliver recorded messages,
in contrast to calls placed one at a time by a Jive person. SSA OIG is investigating criminal
schemes perpetrated by individuals operating one or more call centers located in India and other
foreign locations. Fraudsters at the call centers impersonate government agencies and other
entities — including the SSA, other government agencies, and businesses ~ and place millions of
robocalls to phones in the United States. These robocalls convey recorded messages instructing
the recipients to contact the impersonated entity regarding problems with their social security
numbers, missed court dates, imminent asset freezes, and other such lies that are intended to secure
the recipient into establishing phone contact with a criminal. In’all of these schemes, the criminals

attempt to defraud and extort money from anyone who contacts them in response to their messages.

7. Since at least 2016, despite repeated warnings from various government entities
and industry actors, the Palumbos and the entities they control have provided robocallers with

unfettered access to the U.S. phone system and thus the ability to deluge U.S. residents with

 
millions of fraudulent robocalls. The Palumbos, through their companies, have also provided
fraudsters with toll-free phone numbers used in furtherance of the robocall fraud schemes that
allow victims to return calls to the fraudsters in foreign locations at what appears to the potential

victim to be a legitimate U.S. toll-free phone number.

8. Defendants’ participation in these fraudulent robocall schemes is essential to the
success of the schemes. Without someone willing to accept the fraudsters’ robocall traffic into the
US. telephone system, even though the fraudsters have internet access they would be unable to
contact any potential victims in the first instance. The Palumbos provide the crucial interface
between foreign internet-based phone traffic and the U.S. telephone system, and our investigation
reveals that they do so with full knowledge that they are participating in massive frauds. Similarly,
by providing toll-free services, Defendants not only enable initial contact with potential victims,
but also provide legitimate U.S. toll-free numbers that cloak the fraud in a facade of legitimacy
and allow the unwitting to become victims when they return calls to fraudsters after they receive

arobocall voicemail message.

9, The robocall imposters in this investigation use a variety of methods to receive
funds from victims, including but not limited to asking victims to: purchase gift cards or other ©
stored value cards and transmit the numbers from the back of the cards to the fraudsters; send
bank wires; and send cash payments by overnight carrier.

10. Victims will often send these funds to individuals referred to by law enforcement
as “money mules” located in the United States, who receive and collect victim payment funds from
fraud schemes, and then conduct transactions on behalf of their “handlers,” who will instruct them
what to do with the funds. “Money mules” will often send money from the United States back to

India, via money transmitting businesses, and/or pay the business expenses for the call centers,

4

 

 
including paying U.S, based companies that are helping to route scam calls to U.S. victims. These

payments will often consist of cash deposits into the bank accounts of the U.S. based companies.

Ad.

In the course of this investigation, we have learned that TollFreeDeals and SIP

Retail have transmitted robocalls as part of numerous fraudulent robocalling schemes, including:

a)

b)

¢)

SSA Imposters — SSA Imposters send recorded messages falsely claiming that the
recipient’s social security number has been used in criminal activity, the recipient’s
social security benefits will be suspended, the recipient failed to appear before a
grand jury and faces imminent arrest, or the recipient’s social security number will
be terminated. When an individual calls back or connects to the fraudster, the
fraudster claims to be an SSA employee and typically tells the individual to transfer
substantial funds to the SSA for safekeeping until the individual is issued a new
social security number, at which point the individual’s funds will be returned.
Internal Revenue Service (“IRS”) Imposters: IRS imposters send recorded
messages falsely claiming that the recipient has been implicated in tax fraud, the
individual has avoided attempts to enforce criminal laws, the individual has avoided
court appearances, or the individual faces imminent arrest. When a recipient calls
back or connects to the fraudster, the fraudster claims to be an IRS or Treasury
employee and typically tells the recipient to transfer funds to the IRS to resolve
various fictitious tax and legal liabilities, or for safekeeping in order to avoid
seizure of assets.

United States Citizenship and Immigration Services (“USCIS”) Imposters: USCIS .
imposters send recorded messages falsely claiming that the recipient has failed to

fill out immigration forms correctly, the recipient faces imminent arrest or

 
deportation, that the recipient’s home country has taken formal action against the
recipient that may result in deportation, or the recipient has transferred money in a
way that will result in deportation. When a recipient calls back or connects to the
fraudster, the fraudster claims to be a USCIS employee and typically tells the
recipient to pay various fees or fines to avoid immigration consequences.

d) Tech Support Imposters: Fraudsters operating tech support scams impersonate
various well-known tech companies, such as Apple or Microsoft, and send recorded
messages falsely claiming that the recipient has computer security problems that
require assistance. When an individual connects with the fraudster, the fraudster
often convinces the individual to pay for fictitious tech support and computer
security services, and to allow the fraudster remote access to the victim’s bank

. accounts.

e) Loan Approval Scams: Fraudsters operating loan approval scams leave messages
impersonating a “lender” offering a great, guaranteed rate on a “pre-approved”
foan. When a call recipient connects with the fraudster, the fraudster will
emphasize that a poor credit history does not matter, and all the call recipient has

to do to secure the pre-approved loan is a pay a one-time fee up front.
TECHNOLOGIES USED IN THE ROBOCALLING FRAUD SCHEMES

12. The technical ability to place the fraudulent calls at issue in the investigation is
dependent on (1) voice-over-internet-protocol (“VoIP” calling and related technology to create

the calls, and (2) a “gateway carrier” to introduce the foreign cal! traffic into the U.S. phone system.

 

. 2 VoIP stands for voice-over-internet protocol and allows users to place phone calls over
a broadband internet connection.

 
In the telecommunications industry, the term “gateway carrier” refers to a U.S. based person or
entity that agrees with a foreign person or entity (often by contract) to accept foreign-source VoIP
telephone traffic. VoIP uses a broadband internet connection — as opposed to an analog traditional
phone line ~ to place phone calls locally, long distance, and internationally, without regard to
whether the cali recipient uses a cellular phone or a traditional wired phone. The technology
employed by modern telecommunication providers mediates between digital VoIP signals and
regular telephone signals so that communication is seamless between VoIP and non-VolIP users at
either end. VoIP is used in the schemes both to place robocalls to U.S. phones and to communicate
with individuals who either answer the robocall or call the number contained in the recorded

robocall message.

13. VoIP relies upon a set of rules for electronic communication called Session
Initiation Protocol (“STP”). Much like the way browsing websites on the Internet use HyperText
Transfer Protocol (“HTTP”) to initiate and conduct information exchanges between devices
through exchanges of packets of information, SIP is a set of rules used to initiate and terminate
live sessions for things such as voice and video communication between two or more points
connected to the Internet. Both SIP voice communication and HTTP web-browsing rely on
exchanging data packets between two points. For example, web browsing via HTTP requires an
individual to request information from another point on the internet, usually by clicking on a
hyperlink or entering a web address in a browser’s address bar, usually preceded by “http://www,”
which tells the device that it is making a request for information on the World Wide Web via
HTTP. A device receiving that request will send back information to the requesting device, and

thus, the requesting device will display the requested website.

 
14. Similarly, a voice call via SIP starts as a data packet sent to initiate a call, a
responsive packet sent back that indicates whether the call has been answered, and numerous other
packets transiting back and forth; amongst these data packets is information that machines at either
end turn into audible signals, i.e., a conversation that can be heard by the participants. In the case
of robocalls, a recorded message is transmitted once the call is answered by a live person or by

voicemail,

15. Robocalls should not be understood as traditional telephone calls, but rather,
requests for information and responsive data packets transiting the internet via SIP. An outgoing
robocall begins as a request for information sent by an automatic telephone dialing system known
as an “autodialer” that—in conjunction with VoIP services—enables the caller to make millions
of sequential requests for information (i.e., outbound VoIP phone calls) in a very short time. A
VoIP autodialer is a specialized type of telecommunications equipment having the capacity to (1)
store or produce telephone numbers to be called, and (2) request responsive information from
devices at the other end of the call, i.e., dial the telephone numbers. The autodialer’s requests for
information are directed to devices (here, telephones) that send back responsive information when
the call is answered either by a live person or the person’s voicemail, When the autodialer receives
the information from the called device indicating that the call is answered, the autodialer will then
send information back to that device (the phone) in the form of a recorded message. As relevant
here, fraudsters created the recorded message that conveys false threats while impersonating aU.S.

agency or the other entities described above.

16. A fraudster making these robocalls can not only send a recorded message to the
potential victim’s phone, but can misrepresent the origin of the call on the call recipient’s caller

ID. Normally, a recipient’s caller ID will display information identifying the caller by means ofa

 

 
telephone number that is automatically displayed because the caller owns the right to use that
phone number; however, many VoIP software packages allow the caller to specify the information
appearing on the call recipient’s caller ID, much in the same way an email’s subject line can be
edited to state whatever the sender wishes. This practice of specifying what appears on the
recipient’s caller ID is called “spoofing.” This feature of VoIP technology permits a caller with
an illicit motive to spoof a legitimate phone number, such as that belonging to a government entity,
in order to cloak the fraudsters with indicia of autliority and induce the recipients to answer the
call. Spoofing also encourages potential victims to return calls when they look up the spoofed
number and see that it is a number used by an official government entity. In these robocalling

schemes, spoofing serves the purpose of deceiving the potential victim about who is calling them.

17. Spoofing any phone number is a simple matter of editing an SIP file to state the
desired representation on the caller ID. These files can then be loaded into an autodialer to become

robocalls, replicated millions of times with the spoofed, fraudulent caller [D information.

18. The fraudulent robocalls generally leave prerecorded, threatening messages for
recipients. Some of the fraudulent messages direct the recipient to press a key to speak with a live
operator. Other fraudulent messages leave a domestic telephone number as a “call-back” number.
In either case, whether the recipient presses a key or calls the call-back number, the recipient will

be connected to a fraudster in a foreign call center.

19. A gateway carrier is also essential to these fraud schemes perpetrated through these
robocall schemes, Foreign call centers and VoIP carriers cannot connect VoIP phone traffic
directly to the U.S. telephone system from a foreign location without the assistance of a U.S,-based
telecommunications provider willing to accept the foreign call traffic. For example, a fraudulent

call center in India cannot directly upload tens of millions of robocalls to the U.S. telephone

9

 

 
~ system, even where they have broadband internet and VoIP service. Foreign VoIP telephone
traffic cannot enter the U.S. telephone system without travelling through a gateway carrier willing
to accept the foreign traffic and introduce it to the U.S. telephone system. In the course of this
investigation, SSA OIG has determined that Defendants act as gateway carriers for calls
originating abroad that are bound for the United States. In the context of the schemes, fraudulent
robocalls are “US terminat[ed]” calls, and return calls to fraudsters in other countries are

“international voice terminat[ed]” calls.

20. In the course of this investigation, | learned that with little more than off-the-shelf
VoIP technology, an autodialer, and a business relationship with a gateway carrier, any individual
or entity with a broadband internet connection can introduce unlimited numbers of robocalls into

the U.S. telephone system from any location in the world.

LEAST-COST CALL ROUTING AND TRACEBACKS

21. When foreign call centers route fraudulent robocalls through Defendants to
recipients in the United States through VoIP technology, the calls typically pass through many
different VoIP carriers. First, the calls typically pass from a foreign VoIP carrier to Defendants as
the U.S. gateway carrier. From Defendants, calls typically pass through multiple other carriers
until they reach a common carrier such as AT&T or Verizon. Consumer-facing companies like
~ Verizon and AT&T are known in the industry as “common carriers.”

22. With modern telecommunications infrastructure, outbound VoIP calls do not take
a defined path from their origin to the final destination. Rather, the system routes calls through
automated equipment that determines the lowest possible connection cost at each routing step,
_ depending on preexisting contractual relationships between the various entities. Typically, the

company at each routing step will have numerous existing contracts through which it can route

10

 

 
outbound calls through intermediate providers to the common carriers as the last routing step

before an individual in the United States can answer the call. This automated routing process is

called “least-cost routing,” illustrated in the following diagram beginning with a first-level U.S.

gateway cartier:

 

 

 

Level 1
U.S. Provider

 

 

 

 

Level 2
U.S. Provider

 

 

Level 3
U.S. Provider

 

 

 

Foreign

Call
Traitic

 

 

 

Provider

A

 

 

Provider.
Bo.

 

 

Provider.
Co

 

 

 

 

 

Level 4
U.S. Common
Carrier

 

 

 

 

 

~-Call Termination at.
Common Carrier. *
{Consumer's phone)

 

In this simple example, arrows represent possible routing paths between providers based on

preexisting contracts. Here, the gateway carrier has three contracts with second-level U.S.

providers A, B, and C, each of which in turn has three contracts with third-level providers further

into the U.S. phone system (denoted by Providers D, E, F, G, and H). Each of the third-level

providers is able to pass calls to the fourth-level common carrier that provides telephone service

to the U.S. individual. The call will move through one of many paths, depending on the effective

contract terms between the gateway carrier, providers, and common carriers at the time the call is

li

 

 
routed that achieve the lowest cost to transmit the call, i.e., “least-cost routing.” In real-world

application, least-cost routing may involve more than four levels of U.S. companies.

23. In light of least-cost routing and the prevalence of spoofing telephone numbers,
identifying the source of any specific robocall requires a labor-intensive process known in the
telecommunications industry as “traceback.” In order to conduct the traceback, an investigator
must trace backwards each individual “hop” the call took in its least-cost-routing journey from the
gateway carrier. For example and referencing the diagram above, the common carrier will be able
to query its own system and determine which Level 3 Provider it received the call from, but it will
not be able to see beyond that. The common carrier must contact the Level 3 Provider and ask that
carrier to determine from its records what Level 2 Provider it received the call from. The common
carrier must then contact the Level 2 Provider and ask them to determine which Level | provider
they received the call from. This process continues at each “hop” until a provider identifies a
foreign source — that carrier is then the “gateway carrier” that permitted the foreign telephone

traffic to enter the U.S. phone system.

DEFENDANTS’ ROLE IN AND KNOWLEDGE OF ROBOCALLING
WIRE FRAUD CONSPIRACIES

24. Documents and other evidence obtained and reviewed in the course of this
investigation, including Arizona Secretary of State and Arizona Corporation Commission records,
the FCC 499 Filer Database, and a review of LinkedIn profiles, have revealed that Nicholas
Palumbo has been the Chief Executive Officer of Ecommerce National LLC d/b/a
TollFreeDeals.com (“TollFreeDeals”) since approximately 2003. Those records further

demonstrate that since at least 2016, Nicholas and Natasha Palumbo have operated TollFreeDeals

12

 
as a VoIP carrier, originally out of their home in Scottsdale, Arizona, and since mid-2019 out of

their current home in Paradise Valley, Arizona.

25, As of January 25, 2020, the TollFreeDeals.com website identifies Nicholas
Palumbo as the President/Founder of ToliFreeDeals.com, and Natasha Palumbo as the Vice
President of Business Development. Through TollFreeDeals, the Palumbos provide inbound
VoIP calling to the United States (also known as “U.S. VoIP termination,” because the calls
“terminate” in the United States) to customers located both here in the United States and abroad.
Defendants provide unrestricted VoIP dialing, meaning that they place no restriction on the

number of calls their customers can place or the duration of those calis.

26. Through TollFreeDeals, the Palumbos specifically cater to call centers placing
robocalls. The company’s website states, “TollFreeDeals.com is your premier connection for call
center and dialer termination. We are always looking for the best call center routes in the telecom
industry. We specialize in short call duration traffic or call center traffic. We understand there is
a need for it and we want to help you find all the channels you need!” The “FAQs” page of the
website states, “Do you handle CC (Call Center)/Dialer Traffic? Yes — unlike many carriers we
will handle your dialer and call center voip termination minutes.” The website header also contains
the statement “Call Center Minutes Terminated,” followed by a number that updates every few
seconds. As of January 23, 2020, that number was 10,491,500,323. Based on SSA OIG’s
investigation and as described above, all foreign fraudsters committing SSA impersonation fraud,
as well as other government impersonation fraud and tech support impersonation fraud utilize
robocalls and call centers. Defendants specifically market their U.S. call termination services to

these types of customers.

13

 
27. <A review of Arizona Corporation Commission records revealed that Natasha
Palumbo is the registered owner and CEO of SIP Retail LLC, and has served in this capacity since
registering the company on August 29, 2017. Arizona Corporation Commission records also
reveal that Nicholas Palumbo is an officer/agent of SIP Retail, and that SIP Retail’s current
statutory agent address is the same as that for TollFreeDeals — the Palumbos’ current home address
in Paradise Valley, Arizona. I also viewed the website for SIP Retail, which lists Natasha Palumbo
as the CEO and Founder and offers VoIP call termination services into the United States, just like
TollFreeDeals. SIP Retail’s website is nearly identical to the website for TollFreeDeals, including

listing the same phone number for customer inquiries.

28. The websites for both TolfFreeDeals and SIP Retail state that the companies use

the switching platform Sip Navigator to carry VoIP termination traffic.

29. Over the past two years, Defendants received many notices, inquiries, warnings,
- complaints, and subpoenas concerning fraudulent robocalls transiting their systems. These
warnings and inquiries came from other telecommunications companies, an industry trade group,
and law enforcement agencies. Further, a review of the call detail records in the Palumbos’
possession reveals that the call traffic transmitted by the majority of their customers is filled with
| the indicia of fraud. Nevertheless, Defendants continue to enable these massive fraud schemes to

be perpetrated on U.S. individuals.
Warnings and Traceback Requests from USTelecom

30. USTelecom is a nonprofit trade association for the U.S. broadband. and
communications industry. USTelecom has developed an Industry Traceback Group across the

telephonic communications industry to trace robocalls to their sources. Based on tracebacks

14

 

 
conducted with the assistance of the Industry Traceback Group, SSA OIG has identified

TollFreeDeals as the number one gateway catrier of SSA imposter calls in 2019,

31. When the Industry Traceback Group conducts a traceback of a fraudulent robocall,
USTelecom sends a series of email messages, starting with the common carrier whose customer
received the fraudulent robocall, and getting information from each VoIP carrier in the chain about

who sent the call to that VoIP carrier. These emails are referred to below as “traceback emails.”

32. The Palumbos received USTelecom traceback emails about fraudulent calls that
had been transmitted through TollFreeDeais and SIP Retail, Every USTelecom traceback email
stated that a suspicious call has been traced back to TollFreeDeals or SIP Retail and provided the
call date and time, the source number (the number that appears on the call recipient’s caller ID, as
well as in the gateway carrier’s call records as the source of the call) and the call recipient’s phone
number to allow TollFreeDeals or SIP Retail to identify the specific call at issue in its call detail
records. Each email also provided a link to USTelecom’s web-based traceback portal, where
further information is provided about the specific fraudulent call at issue, including a recording of
the fraudulent voicemail message that was left on a recipient’s voicemail. USTelecom traceback

emails were sent to the Palumbos at nick@tollfreedeals.com or to heip@sipretail.com.

33. Each traceback email from USTelecom included a short description of the type of
fraudulent robocall at issue and the details of the fraudulent robocall campaign. Prior to August
2019, those descriptions were included in the traceback portal, but beginning in August 2019, those
descriptions were also included in the text of the traceback email itself. An example of a traceback
email sent to TollFreeDeals on August 14, 2019, is attached hereto as Exhibit 1. That email

includes the following description of the fraud scheme:

15

 
Captured recordings suggest these calls are perpetrating a
SERIOUS FRAUD. Caller is impersonating a federal official.
Automated voice claims suspicious activity on your social security
number; press 1. Calls are from apparently random 8XX numbers
or other geographic numbers. Call volume estimated at over a
million per day. Because Caller-ID changes with each call,
blocking the ANI is not effective.

The abbreviation “ANI “stands for “Automatic Number Identification,” and for these purposes
refers to the purported source number. Evidence obtained in this investigation indicates that, in
response to traceback emails, Defendants blocked the single source number identified in the cach

email.

34, The traceback emails include a hyperlink that when clicked leads to USTelecom’s
online traceback portal, specifically, to a page with information regarding the specific fraudulent
robocall that was the subject of the email. The portal includes audio of the voicemail message left
as part of this SSA imposter robocalling campaign. I listened to the recorded audio linked to a call |

transmitted by TollFreeDeals on December 19, 2019, which states:

We have been forced to suspend your social security number with
immediate effect. Due to this, all your social benefits will be
cancelled until further clearance. In case you feel this is due to an
error, you may connect with legal [uninteiligible] Social Security
Administration. In order to connect with a Social Security
Administration officer, press one now. In case we do not hear from
you your social will be blocked permanently. To connect with the
officer now, press 1 and you will automatically be connected with
the concern departments. We did not receive any input. Dear citizen,
in order to speak with Social Security personal regarding your social
security, press | and this automated system will connect you with
the officials. Press....

35. On June 3, 2019, USTelecom sent a traceback email to TollFreeDeals regarding an
SSA imposter call. A consultant hired by USTelecom named David Frankel then corresponded
directly with Nicholas Palumbo regarding the original SSA impersonation call traceback. In

response, Nicholas Palumbo identified Company A, an India-based telecommunications company,

16

 
as the provider that had transmitted the SSA impersonation call to TollFreeDeals. In further email
correspondence over the course of the day, David Frankel identified several different calls that
were all part of the same SSA impersonation fraud campaign and all appeared on caller-ID to be
coming from different source numbers. Nicholas Palumbo identified all seven calls as having been

transmitted to TollFreeDeals by Customer A.

36. Three days after this email exchange, victim C.E. who was later interviewed by the
Postal Inspection Service, was defrauded by an SSA imposter call. TollFreeDeals call detail
records show that the SSA imposter call was transmitted from Company A to TollFreeDeals and
eventually to victim C.E.’s cell phone. See Declaration of Samuel Bracken, Postal Inspector with

the United States Postal Service, dated January 27, 2020, 44 10-12.

37. Based on the volume of traceback emails that ToliFreeDeals and SIP Retail have
received from USTelecom, Defendants were warned repeatedly that many of their customers were
transmitting millions of fraudulent robocalls. From May 2019 through January 2020,
TollFreeDeals received a total of 144 notifications from USTelecom that a fraudulent robocall had
been traced back to ToliFreeDeals. Of these notifications, 83 referenced SSA imposter fraud calls,
24 referenced Tech Support imposter fraud calls, ten referenced IRS imposter fraud calls, and one
referenced a USCIS impersonation fraud call. TollFreeDeals reported to USTelecom that it had
received these 144 calls from 14 different customers, and that all of the SSA Impersonation calls

traced back to the same two Indian entities.

38. From August 2019 through December 2019, USTelecom notified SIP Retail of 35
tracebacks of fraudulent robocalls, including 19 tracebacks of SSA impersonation fraud calls, six
tracebacks of Tech Support fraud calls, and one traceback of USCIS impersonation fraud calls.

SIP Retail reported back to USTelecom that it had received these 35 fraudulent calls from seven

\7

 
different companies, and that all 19 of the SSA impersonation calls were sent to SIP Retail by two

India-based companies that sent SSA imposter calls through TollFreeDeals.
Notifications of Fraudulent Robocali Traffic From AT&T

39, In May 2017, AT&T notified Nicholas Palumbo that it had traced back to
TollFreeDeals robocalls received by AT&T customers in which the source number was spoofed
to show a number belonging to USCIS; another number was spoofed to show the Office of the
Inspector General of the U.S. Department of Homeland Security (“DHS-OIG”). AT&T informed
Nicholas Palumbo that the callers who spoke to AT&T’s customers impersonated U.S.
‘Immigration Officers, and that AT&T had confirmed with USCIS and DHS-OIG that those
agencies did not make outbound calls from either of the spoofed phone numbers. Nicholas
Palumbo responded that the calls had been transmitted to TollFreeDeals from an India-based
customer, and that he had blocked those two specific phone numbers. Blocking specific numbers
is an ineffective means to stop fraudsters who are willing and have the ability to spoof any number
for their fraud calls.

40. In February 2019, AT&T notified Nicholas Palumbo that it had traced back 19
separate calls to AT&T customers that spoofed a USCIS phone number in order to “extort money
from our customers.” In Nicholas Palumbo’s response to AT&T, he acknowledged that those calls
had been transmitted to TollFreeDeals from the same India-based VoIP carrier that had transmitted
the spoofed USCIS calls in 2017. Despite repeated warnings from AT&T that this customer was
transmitting fraudulent government-impersonation robocalls, the Palumbos continued transmitting

- VoIP calls on behalf of this customer through at least as recently as June 2019.

18

 
Records of the Calls Transmitted by. TollFreeDeals are Filled with Evidence of Fraud

41. SSA obtained call detail records from ToliFreeDeais for all call traffic transmitted
from India-based VoIP carrier Company A to TollFreeDeals between May 6, 2019 and June 30,
2019, During that period, Company A transmitted 182,023,773 calls to phones of U.S. call
recipients through TollFreeDeals. These calls came from more than ten million unique source
numbers, the vast majority of which were U.S. phone numbers. Based on my training and
experience, there is no legitimate business purpose for which one or several foreign call centers
would use millions of different U.S, source numbers to transmit calls originating abroad. This
massive volume of different source numbers, as well as the ratio of source numbers to calls, is
indicative of the use of random, spoofed source numbers in order to: (1) make it appear to potential
victims that the calls originate in the United States, and (2) mask from legitimate U.S. carriers and
law enforcement the fact that all of these millions of fraudulent calls are originating from the same
source,

42. Of these more than 182 million calls, more than 2.8 million were made to phone
numbers with area codes locating them within the Eastern District of New York.

43, In the call detail records related to Company A, one thousand different unique
source numbers accounted for more than 90% of the calls, more than 164 million calls. SSA OIG
requested records regarding these 1,000 source numbers from YouMail, a company that provides
robocall-blocking software that can be downloaded for free on any cellular phone, and which
maintains detailed analytics records regarding all calls blocked on behalf of its more than 10
million subscribers. Specifically, YouMail maintains data regarding the type of scam voicemails
left for its customers. Records obtained from YouMai! demonstrate that 79% of the top 1,000

source numbets from the Company A call detail records have been identified as sending scam

19

 
calls. Aggregating the number of calls made by each of the source numbers identified by YouMail

as sending fraudulent robocalls, Company A transmitted more than 143 million fraudulent

robocalls to U.S. call recipients through TollFreeDeals between May 6, 2019 and June 30, 2019.
Based on YouMail’s categorization of those scam calls, almost 20% (more than 31 million calls)
were SSA imposter calls, another 35% (more than 57 million calls) were loan approval scams, and
14% (more than 23 million calls) were Microsoft Refund Scams,’ a subset of Tech Support
impersonation scams.

44. The Consumer Sentinel database maintained by the FTC contained consumer
complaints regarding 923 of the 1,000 source numbers from the call detail records related to
Company A. As of August 2019, the Consumer Sentinel database contained 58,225 complaints
regarding those 923 source phone numbers.

45. SSA OIG also obtained call detail records from TollFreeDeals regarding all VoIP
call traffic terminated in the United States by TollFreeDeals on behalf of all customers between
May 20, 2019 and June 11, 2019. During that 23 day time period, TollFreeDeals transmitted a

- total of 720,008,294 calls from its customers to U.S. call recipients. TollFreeDeals also provided
records to SSA-OIG demonstrating that these roughly 720 million calls were terminated on behalf
of 67 unique customers. Those calls originated from more than 133 million unique source
numbers, the vast majority of which were U.S. phone numbers. Of those more than 720 million

calls, more than 425 million, or 59% of the total calls, lasted less than one second in duration. SSA

 

3 Tn a Microsoft Refund Scam, call recipients receive a message stating that a tech support
company is going out of business and the recipient is entitled to a refund for services previously
purchased. Once a call recipient returns the call, a fraudster in a call center convinces the recipient
that the tech company’s refund department inadvertently refunded the call recipient thousands of
dollars, rather than hundreds of dollars. The fraudster then convinces the call recipient to wire
money to return the purported refund overpayment.

20

 
OIG has learned from discussions with U.S. telecommunications carriers and with employees of
USTelecom, that in the telecommunications industry, such high volumes of short-duration and
unanswered calls are indicative of robocalls that are unwanted by the recipients, often because they
are fraudulent. Calls from Company A accounted for roughly 11% of ToilFreeDeals’ total call
traffic during this 23 day period.

46. Ofthe more than 720 million calls transmitted by TollFreeDeals during this 23 day
period, 24,371,682 were made to phone numbers with area codes locating them within the Eastern
District of New York. More than 14 million calls had a duration of less than one second, and more
than 22 million calls had a duration of less than 30 seconds.

47. Department of Justice analysts identified the top 1,000 source numbers that sent the
highest volume of calls across all TollFreeDeals customers during this 23-day period. Those top
1,000 source numbers combined sent more than 169 million calls, roughly 23.5% of all calls. SSA
OIG obtained records related to these 1,000 phone numbers from YouMail and from FTC’s
Consumer Sentinel database. FTC received complaints regarding 460 of the top 1,000 source
numbers, accounting for more than 112 million calls. YouMail records revealed that 441. of the
source numbers, accounting for more than 90 million were categorized as scam calls. Based on
just these top 1,000 source numbers sending the highest volume of calis, 29 unique TollF reeDeals
customers transmitted call traffic from source numbers that YouMail and/or FTC records
associated with fraudulent robocalls.

Defendants Provide Toll Free Numbers to Foreign Robocall fraudsters

48. Not only do Defendants knowingly pass fraudulent robocalls by the millions into

the U.S, telephone system, but they also provide return-calling services to fraudsters so that

potential victims can call them back. These toll-free telephone numbers and related services are

21

 
provided in the robocall message as call-back numbers, and appear to be U.S. telephone numbers
and thus enable fraudsters to further deceive individuals about the robocall’s origin and the
identities and locations of the fraudsters at the other end of the call. In reality, what appears to the
individual to be a U.S. telephone number is just a telephone number that Defendants register to an
internet address designated by the fraudsters. Thus, the toll-free numbers can be used to ring
telephones anywhere in the world.

49, While toll-free numbers used for return-calling purposes cannot be “spoofed” like
outgoing robocalls, the use of a U.S. toll-free number in Defendants’ robocalls schemes serves
much the same purpose as spoofing—deception. The toll-free services provided by Defendants
use VoIP technology to direct potential victims’ return calls from the United States to the foreign
fraudsters’ call centers. The Defendants have knowingly provided toll-free numbers and
associated calling services to foreign robocall fraudsters.

50. All toll-free numbers in the United States are administered by Somos, Inc., a
company designated by the Federal Communications Commission (“FCC”) as the national
administrator of the U.S. toll-free cailing system and its database. Among other functions within
the industry, Somos registers “Responsible Organizations,” that are authorized to provide toll-free
numbers to their customers and to register those numbers in the national registry that the industry
uses to direct toll-free telephone traffic. Defendants obtain toll-free numbers on behalf of their
customers from one or more responsible organizations.

51. On Juty 31, 2019, an employee of a Responsible Organization sent the message
below to Nicholas Palumbo via his @tollfreedeals.com email address:

Hello,

We received a call yesterday (at 6 pm) that we didn't answer.

22

 

 

 
Calling Number: +844[XXXXXXX]
Requesting to call back: 844-[XXX]-[XXXX]

Please see the attached audio and screenshot of the voicemail transcript. Shut down this
user immediately as it was associated with the customer account of [TollFreeDeals
customer]. These types of scam calls are prohibited from our network and further
fraudulent calls from the same customer account will result in termination of said customer
account. The number of 844-[XXX]-[XXXX] has been removed from your account in
order to protect the integrity of our network.
1 listened to the audio file, and the statement below is a true and correct transcription of the audio
I heard:

tomorrow $399.99 is going to be deducted from your account for the remainder of your

computer services. If you want to cancel the subscription, please press | to talk to our

cancellation officer. Or you can call us back on our help line number 1-844-[XXX]-

{X XXX]. I'll repeat the help line number 1-844-[XXX]-[XXXX]. Thank you.”

52. From August 1, 2019, through August 9, 2019, the Responsible Organization sent
an additional six emails to Nicholas Palumbo, notifying him that the Responsible Organization
was removing eight additional toll-free numbers from the accounts of two TollFreeDeals
customers, because those numbers had been shown to be used in Tech Support impersonation
scams and scams impersonating Amazon customer service. In response to each email, Nicholas
Palumbo responded to the effect that he had informed his customer.

53. On August 12, 2019, an employee of the Responsible Organization emailed
Nicholas Palumbo and stated:

Good afternoon Nick,

I wanted to reach out to inform you that we have disabled the account of [TollFreeDeals

customer] due to fraudulent complaints, Unfortunately, we do get a lot of complaints about

customers under your reseller account. Our first line of defense when issues like atise we
deactivate the customer’s account. I am informing you that if we do receive any additional

complaints about any of your other customers under your re-seller account, we will be
forced to deactivate your account.

23

 
Case 1:20-cv-00473-EK-RLM Document 1-3 Filed 01/28/20 Page 24 of 29 PagelD #: 54

54. | That same date, Nicholas Palumbo responded “T let him know,” then responded
further, “I will be porting clients over[.] Can’t take that chance.” In the ielecommunications
industry, to “port a number” means to move an existing phone number from one provider to
another. In effect, Nicholas Palumbo was stating that he planned to take the toll-free numbers
registered to his customers through the Responsible Organization who had warned him about
fraudulent calls, and move those same numbers to another provider on behalf of his customers.
The August 12, 2019, email correspondence referenced in this paragraph is attached as Exhibit 2,

55. On May 11, 2019, Nicholas Palumbo emailed himself a reminder to “Order | 0 toll

frees” for India-based VoIP carrier Company A.

Pursuant to 28 U.S.C. § 1746, I hereby declare under penalty of perjury that the foregoing
is true and correct to the best of my knowledge and belief. Executed on January QT 020, in

Scottsdale, Arizona.

are, Keb p—

Marcy Ralston
Special Agent, SSA OIG

 

24

 
Case 1:20-cv-00473-EK-RLM Document 1-3 Filed 01/28/20 Page 25 of 29 PagelD #: 55

 

 

 

EXHIBIT 1
2019-08-14 18:16:02 UTC: Sent Formal email to nick@tollfreedeals.cam

USTELECOM | THE BROADBAND ASSOCIATION

Fo Whom It May Concern:

 

 

By way of introduction, my name is Farhan Chughtai, and I coordinate the efforts of USTelecom’s tadustry Traceback Group. We are writing to request your
assistance on industry efforts focused an aur shared interests of protecting consumers from fraudulent, abusive or potentlally uniawful robocalls. My
contact information is iisted below, and I would be more than happy to discuss this request with you over the phone.

A member of USTelecom’s Industry Traceback Group recently received traffic from your network that has been deemed suspicious, and we are seeking your
assistance in order to identify its origin (cail details with date(s) are llsted below). We request that yau assist industry stakeholders who are engaging in
traceback efforts in order to help identify the source of this potentiafly fraudulent, abusive or unlawful network traffic. Ta assist us In our efforts, we are
asking that you respond to this traceback inquiry as soon as possible, but no later than three business days from now.

Please note that the FCC’s Enforcement Bureau recently reached out to carriers that were not supporting these traceback efforts (discussed below), In
addition, USTelecom has recently initiated an automated system for conducting tracebacks. We are asking that you submit your response to this inquiry via
our secure on-fine portal, where you can see additional detail about ail traceback requests involving your network, With respect to the call details below,
can you please provide us with the following:

1, Please investigate the source of this traffic and respond with the identity of the upstream carrler(s) that sent the traffic into your network, or if one of
your end users originated the traffic, please state as such and Identify that end user. We ask that you use the fink below to access the portal and
use the drop-down selector to provide this information.

2. Hf, in investigating this teaffic, the end user{s) originating the traffle are able to demonstrate to you that the traffic complies with applicable United States
laws and regulations, please respond via email to me with the description of the traffic, the identity of the customer, and the customer's explanation.

3. As you investigate this matter, please take appropriate action on your network to ensure compliance with applicable United States laws and regulations,
and inform me of the action you have taken.

Regarding this request, USTelecam has a group of members and non-members dedicated to tracing back fraudulent, abusive, and/or unlawful traffic to its
source (called the “Trusted Carrier Framework”) so that such calls never reach consumers. USTelecom is a 502 (c}{3) industry trade association that is
coordinating the efforts of the Trusted Carrier Framework. This cooperative framework includes a broad range of industry participants (inckuding ILECs,
CLECs, VoIP providers, long distance companies, and wholesale providers), who are working to reduce the aumber of robocalls consumers receive and help
identify their origins. This traceback framework - and others like it - operate under the auspices of the Communications Act which permit
telecommunications carriers to disclose and/or permit access to Customer Proprietary Network Information (CPNI).

We Invite you te join cur industry traceback efforts; there is no cost to do so. Please cail or email to have your preferred contact information added to our
systems. *

Section 222(d}(2) of the Communications Act permits telecommunications carriers to share such information in order to “protect the rights or property of

the carrier, or to protect users of those services and other carriers from fraudulent, abusive, or untawful use of, or subscription to, such services.” Recently
the FCC’s Enforcement Bureau sent a series of fetters - some under its Section 403 investigation authority - to carriers that have been non-responsive to

USTetecom’s traceback request (see here: https://docs,fec. qov/public/attachments/DOC-354942A2. pdf), The letters “urged” carriers to “te cooperate with
the USTelecom Industry Traceback Group's program almed at identifying the source of illegal robocafls and harmful spoofed calls.”

In addition, Section 2702(¢}(3) of the Electranic Communications Privacy Act (ECPA) permits providers to divulge a record or other Information pertaining
to a subscriber to or customer of a service, “as may be necessarily incident to... the protection of the rights or property of the provider of that service.”
Given the negative impact of these. calls on the rights and property of the members of USTelecom’s Trusted Carrler Framework, disclosure of this
information fits within that exception. Ta the extent that our industry effort Identifies the ariginator of these suspicious robocalls, we first ask that
mitigation efforts be taken at that source, For liegal traffic that goes unmitigated, USTelecom advises the appropriate law enforcement agencies 56 that
they can take approgriate action agalast the cailer, should they elect ta do so. Similarly, if this industry effort fails ta trace these calls their origin,
USTelecom may inferm the appropriate agencies about the suspicious rebocalis and the point in the call path where the investigation ends,

 

Please feel free to consult with your counsef on this request, and do not hesitate to contact me should you fave any questions, or would like to discuss.

 

Thanks,
Farhan

» Farhan Chughtai
Director, Policy & Advocacy
USTelecom ~ The Broadband Association
601 New Jersey Avenue NW, Suite 600
Washington, DC 20001

 

 

Submit your response via our secure on-line portal:
httos:/ /tracehack, ustelecom.arg/Form/Login/r:REDACTED?t=kF9qfzR7iyG
CURL is a private login; do not share.)

Call Details for Encident #690 (new)

Date/Time: 2019-08-65 15:07:00 UTC
To: / +13013437570

Fram: +18004638700
Campaign: SSA-BenefitsCanceled

Captured recordings suggest these calls are perpetrating a SERIOUS FRAUD. Calter ts Impersonating a federal
offictal, Automated message threatens that social security benefits will be canceled. Caller-ID appears to be a
random toll-free number. Called party is asked to press 1 to speak to an agent. Caller-ID is random (different
on each call} so blocking Ure ANT is not effective.

 
Case 1:20-cv-00473-EK-RLM Document 1-3 Filed 01/28/20 Page 27 of 29 PagelD #: 57

Cali Details for Incident #724 (new)

Date/Time: 2019-08-12 14:03:00 UTC
To: +15864892755

From: 418883716781
Campaign: SSA-Jun2019

Captured recordings suggest these calls are perpetrating a SERIOUS FRAUD. Caller Is impersonating a federal
official, Automated voice claims suspicious activity on your social security number; press 1. Calls are from
apparently random 8XX numbers or other geographic numbers, Call volume estimated at over a milion per
day. Because Caller-ID changes with each call, blocking the ANI is not effective.

Call Details for Incident #723 (new)

Date/Time: 2019-08-12 14:10:00 UTC
To: +12488683416

From: +19562547097
Campaign: SSA-Jun2019

(see description above}

Call Detaifs for Incident #722 (new}

Date/Time: 2019-08-42 14:40:00 UTC
To: +12485055710

From: +19567226365
Campaign: SSA-Jun2019

(see description above)

Call Details for Incident #687 (9d3h ago)

 

Date/Time: 2019-08-05 24:10:00 UTC
To: 412155344889

Fram: +18786525758
Campaign: SSAJun2019

{see description above)

 

 
Case 1:20-cv-00473-EK-RLM Document 1-3 Filed 01/28/20 Page 28 of 29 PagelD #: 58

EXHIBIT 2

 

 
Case 1:20-cv-00473-EK-RLM Document1-3 Filed 01/28/20 Page 29 of 29 PagelD #: 59

On Mon, Aug 12, 2019 at 2:23 PM -0700, “UR Voltaggio" <jr@telineis wrote:

Good afternoon Nick,

_ [wanted to reach out to inform you that we have disabled the account of Ml due to fraudulent
| complaints, Unfortunately, we do get a lot of complaints about customers under your re-seler
account. Our first line of defense when issues like arise we deactivate the customer's account. Iam
informing you that if we do receive any additional complaints about any of your other customers
under your re-seller account, we will be forced to deactivate your account,

IR Voltaggia

m Custorner Success = Manager
e i Cities (Ad) ALTON
jrcbteli net

swarnlelinet

 

JR Voitaagio <jr@teli net»
nick palumbo «nick@tollfreedeais.com:
8/12/2019 9:36:58 PM

Re: Account |

I let him know

 

JR Votaggic ~jridte.net-
nick palumnba «nck@tellfrescesis.coms
S/12/2019 937-15 PM

 

Re Account Mi

] will be porting clients over | |

 

Can't take that chance

 
